Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 25, 2002, revoking a sentence of probation previously imposed by the same court (Griffin, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.